Citation Nr: 0619154	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-36 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right eye injury with dry eye syndrome, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from January 1963 to April 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

A hearing in front of the undersigned Veterans Law Judge was 
held in March 2005.  A transcript of the hearing has been 
associated with the claims file.

In August 2005 the Board remanded the case for further 
evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2006 the Board received additional evidence 
related to the veteran's claim.  The new evidence includes 
private medical records dated from January to February 2006, 
VA outpatient treatment records of January 2005, and a 
January 2006 medical letter from the veteran's private 
physician, Dr. T.M, which contains an opinion regarding 
symptomatology related to the veteran's service connected 
residuals of a right eye injury.  The AOJ has not reviewed 
this evidence and there is no indication in the record that 
the veteran waived initial consideration of this evidence by 
the AOJ.  As the AOJ did not review this evidence, an SSOC 
must be issued.  See 38 C.F.R. §§ 19.31, 19.37 (2005).  

Furthermore, the Board notes that the VCAA requires VA to 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c), (d) (2005). This "duty to 
assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim.  
The Board notes that in a January 2006 letter from the 
veteran's private physician, Dr. T.M., stated that the 
veteran was experiencing some loss of peripheral vision due 
to his service-connected injury.  A field vision test of 
January 2006 shows that the veteran has a 12% loss on 
fixation.  However, the Board is unable to determine the 
severity of the loss of peripheral vision to determine if the 
veteran is entitled to compensation based on loss of field of 
vision.  Furthermore, the Board notes that the veteran is a 
glaucoma suspect patient.  A medical examination and opinion 
is necessary to determine the extent of the loss of 
peripheral vision and whether the loss is due to the 
veteran's service connected eye injury or whether it is due 
to any other eye disorder.

Accordingly, the case is REMANDED for the following action:

1..The AMC should issue the veteran a 
supplemental statement of the case on 
the issue of entitlement to an 
increased evaluation for residuals of a 
right eye injury, with consideration of 
the evidence received by the Board in 
February 2006.

2.  The veteran should be scheduled for 
a VA medical examination to determine 
the nature and extent of any loss of 
peripheral vision .  The examiner should 
review the claims file and express an 
opinion as to the etiology of any loss 
of peripheral vision found.  
Specifically, the examiner should render 
an opinion as to whether it is at least 
as likely as not that any current loss 
of peripheral vision is due to the 
veteran's service connecter residuals of 
a right eye injury with dry eye 
syndrome.  The claims file should be 
made available to the examiner.

If upon completion of the above action decision remains 
adverse to the veteran, the case should be returned, if 
necessary, after compliance with requisite appellate 
procedures.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



